In a proceeding pursuant to Executive Law § 298 to review two determinations of the New York State Division of Human Rights (hereinafter the division), both dated June 19, 1984, dismissing the petitioner’s complaints of sex and age discrimination, respectively, on the ground of no probable cause, El A1 Israel Airlines appeals from an order of the Supreme Court, Queens County (Miller, J.), dated October 24, 1985, which granted the petition, annulled the determinations, and remitted the matters to the division "for further investigation and a hearing”.
Ordered that the order is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
The petitioner filed with the division complaints of sex and age discrimination in connection with her termination from employment with El A1 Israel Airlines (hereinafter El Al). El A1 claimed that the petitioner was discharged as a result of its then deteriorating financial situation and its need to substantially reduce costs and streamline operations. El A1 asserted that sex and age discrimination were not factors in its decision to terminate the petitioner’s employment.
After investigation and following a review of related information and evidence with the named parties, the division determined that there is no probable cause to believe that El *136Al had engaged in or was engaging in the unlawful discriminatory practices of which the petitioner complained. Accordingly, the division dismissed the complaints.
The petitioner then instituted this proceeding in this court. By order dated September 9, 1985, this court transferred the proceeding for disposition to the Supreme Court, Queens County (see, L 1985, ch 340, § 2). Thereafter, in the order appealed from, Special Term granted the petitioner’s application to the extent that the matters were remitted to the division for further investigation and a hearing.
On El Al’s appeal from that order we have examined the record and the contentions of the parties and conclude that the division’s determinations dismissing the complaints on the ground of no probable cause should be sustained. We find that the discretion accorded to the division in making its investigation was not abused in this case. The investigation of the complaints alleging age and sex discrimination was not so abbreviated and one-sided that it resulted in a record which did not afford a reasonable basis for an administrative determination. Finally, on the state of the record before the division, it cannot be said that its findings of no probable cause were unsupported by substantial evidence (see, Matter of Tirino v Long Is. Jewish-Hillside Med. Center, 99 AD2d 513). Thompson, J. P., Weinstein, Rubin and Spatt, JJ., concur. [See, 130 Misc 2d 270.]